      Case 1:19-cv-11314-PBS Document 14 Filed 06/14/19 Page 1 of 2



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS


GILBERTO PEREIRA BRITO, et al.,      )
          Petitioners,               )
                                     )   Civ. Action No. 19-11314-PBS
          v.                         )
                                     )
WILLIAM BARR, et al.,                )
          Respondents.               )

                                 ORDER

                            June 14, 2019

SARIS, C.D.J.

     On June 14, 2019, Gilberto Pereira Brito, Florentin Avila

Lucas and Jacky Celicourt, immigration detainees currently

confined at the Plymouth County Correctional Facility, filed a

counseled habeas corpus petition and class action complaint for

declaratory and injunctive relief.       See Docket No. 1 (“the

petition”).    The $5.00 filing fee was paid at that time.

     ACCORDINGLY, this Court hereby orders that:

     1.   The Clerk shall serve the petition on Respondents and

the United States Attorney for the District of Massachusetts.

     2.   Respondents shall respond to the petition within 21

days of the entry of this Order.

     3.   In order to give the Court time to consider the

matter, unless otherwise ordered by the Court, petitioner shall

not be moved outside the District of Massachusetts without

providing the Court 48 hours’ advance notice of the move and the
      Case 1:19-cv-11314-PBS Document 14 Filed 06/14/19 Page 2 of 2



reason therefor.   Any such 48-hour notice period shall commence

at the date and time such notice is filed and expire 48 hours

later, except “[i]f the period would end on a Saturday, Sunday,

or legal holiday, the period continues to run until the same

time on the next day that is not a Saturday, Sunday, or legal

holiday.”   Fed. R. Civ. P.    6(a)(2)(C).


SO ORDERED.
                                  /s/ Patti B. Saris
                                 PATTI B. SARIS
                                 CHIEF UNITED STATES DISTRICT JUDGE




                                    2
